Citation Nr: 0811972	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for a left ankle disability.

2.  Entitlement to an initial rating greater than 10 percent 
for a right ankle disability.

3.  Entitlement to an initial rating greater than 10 percent, 
including on an extraschedular basis, for a deviated nasal 
septum.

4.  Entitlement to an initial rating greater than 30 percent 
for headaches.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to an initial compensable rating for 
alopecia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1987 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which granted, in pertinent 
part, the veteran's claims of service connection for 
residuals of left ankle strain, assigning a 10 percent rating 
effective April 20, 2001, for residuals of right ankle 
fracture, assigning a 10 percent rating effective April 20, 
2001, for a deviated nasal septum, assigning a 10 percent 
rating effective April 20, 2001, and for headaches, assigning 
a 10 percent rating effective April 20, 2001.  The RO also 
denied the veteran's claims of service connection for 
alopecia and for partial impotence.  The veteran disagreed 
with this decision in December 2002.  An RO hearing was held 
on the veteran's claims in November 2003.  He perfected a 
timely appeal in March 2004.

This matter is also on appeal of a March 2005 rating decision 
which denied the veteran's claim of service connection for 
sleep apnea.  The veteran disagreed with this decision in 
April 2005.  He perfected a timely appeal in June 2005.  A 
videoconference Board hearing was held before the undersigned 
on all of the veteran's claims in April 2006.

In August 2006, the Board denied the veteran's claim of 
service connection for partial impotence and remanded the 
veteran's other claims to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for additional development.  
The veteran did not appeal this decision; accordingly, an 
issue relating to partial impotence is no longer in appellate 
status.  See 38 U.S.C.A. § 7104 (2007).

In a September 2007 rating decision, the RO granted the 
veteran's claim of service connection for alopecia, assigning 
a zero percent rating effective April 20, 2001.  The veteran 
filed a Notice of Disagreement in December 2007.  This issue 
is addressed in the remand below.  

In January 2008, the veteran filed a new claim of service 
connection for chronic sinusitis, to include as secondary to 
service-connected deviated nasal septum.  This claim has not 
been adjudicated by the RO in the first instance; 
accordingly, it is referred back to the RO for adjudication.

The issue of entitlement to an initial compensable rating for 
alopecia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience marked limitation of 
motion in either the left or right ankle.

3.  The veteran's deviated nasal septum is manifested by, at 
most, complaints of persistent nasal obstruction; x-rays show 
normal sinuses.

4.  The medical evidence shows that the veteran's headaches 
are not manifested by very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

5.  The veteran incurred sleep apnea during active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent for a left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2007).

2.  The criteria for an initial rating greater than 
10 percent for a right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, DC 5271 (2007).

3.  The criteria for an initial rating greater than 
10 percent, including on an extraschedular basis, for a 
deviated nasal septum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.97, DC 6502 (2007).

4.  The criteria for an initial rating greater than 
30 percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.124a, DC 8045-8100 (2007).

5.  Service connection for sleep apnea is granted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claims for left and right 
ankle disabilities, a deviated nasal septum, and for 
headaches are all "downstream" elements of the RO's grant 
of service connection for these disabilities in the currently 
appealed rating decision issued in December 2002.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In a letter issued in 
June 2002, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence, statements from 
persons who knew the veteran and had knowledge of his 
disabilities during service, and noted other types of 
evidence the veteran could submit in support of his claims.  
In addition, the veteran was informed of when and where to 
send the evidence.  

VA also provided the veteran with additional VCAA notice, 
including notice of the Dingess requirements, in April 2005 
and in March 2006.  Pursuant to the Board's August 2006 
remand, VA provided the veteran with additional VCAA notice, 
including notice of the Dingess requirements, in August 2006 
and January 2007.  Although complete content-complying VCAA 
notice was not provided before the December 2002 rating 
decision, the claimant has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the December 2002 rating decision was 
fully favorable to the veteran on the issue of service 
connection for left and right ankle disabilities, a deviated 
nasal septum, and for headaches, and because the veteran's 
service connection claim for sleep apnea is being granted in 
this decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for left and right ankle disabilities, 
a deviated nasal septum, and for headaches originates, 
however, from the grant of service connection for these 
disabilities.  Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  Although the veteran contended in July 
2002 that certain of his service medical records were 
missing, a review of the claims file shows that all available 
service medical records have been obtained by VA.  Thus, it 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file
Pursuant to the Board's August 2006 remand, VA provided the 
veteran with examinations to address the contended causal 
relationship between active service and his sleep apnea.  VA 
also has provided the veteran with examinations to determine 
the current nature and severity of his service-connected 
ankle disabilities, deviated nasal septum, and headaches.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he is entitled to higher initial 
ratings for his service-connected ankle disabilities.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected left and right ankle 
disabilities are each currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5271.  See 38 C.F.R. 
§ 4.71a, DC 5271 (2007).  A 10 percent rating is available 
under DC 5271 for moderate limitation of motion of the ankle.  
The maximum 20 percent rating is available under DC 5271 for 
marked limitation of motion of the ankle.  Id.

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  

A review of the veteran's available service medical records 
indicates that his enlistment physical examination was not 
available for review.  On periodic physical examination in 
April 1994, the veteran reported no medical problems.  
Clinical evaluation of his musculoskeletal system was 
completely normal.  The veteran was treated for left ankle 
pain on outpatient treatment in December 1994.  Objective 
examination showed a tender left ankle at the lateral 
malleolus, no crepitus or ecchymosis, and a full range of 
motion.  The assessment was left ankle strain.  The veteran 
denied any relevant medical history at his separation 
physical examination in September 1997 and clinical 
evaluation was completely normal.

The post-service medical evidence shows that, on VA 
examination in July 2002, the veteran complained of pain, 
weakness, stiffness, fatigability, and lack of endurance  in 
his ankles.  The VA examiner reviewed the veteran's claims 
file, including his service medical records, and noted that 
the veteran's recollection of a right ankle fracture in 1987 
was not substantiated by his available service medical 
records.  X-rays of the veteran's ankles showed a normal 
right ankle.  Left ankle x-rays showed a 0.5 millimeter 
ossicle distal to the medial malleolus that was possibly an 
avulsion fragment from the medial malleolus, with mild soft 
tissue swelling.  Mild pes planus was suspected.  Physical 
examination showed marked limitation of motion in both 
ankles, a total of 20 degrees of motion in the right ankle, 
no dorsiflexion in the right ankle, right ankle plantar 
flexion to 30 degrees, left ankle dorsiflexion was totally 
rigid, right ankle dorsiflexion was to 20 degrees, inward 
rotation of the right ankle to 15 degrees, inward rotation of 
the left ankle to 10 degrees.  The VA examiner noted that 
this showed "very significant decrease" in range of motion 
bilaterally.  The diagnoses included an old fracture of the 
right ankle with chronic ankle pain and a left ankle sprain 
with chronic pain by history.

On VA outpatient treatment in May 2004, the veteran 
complained of chronic bilateral ankle pain, right greater 
than left.  Physical examination showed bilateral diffuse 
ankle pain with range of motion testing and bilateral edema.  
X-rays showed no acute fractures or dislocations in the 
bilateral feet.  The assessment was chronic ankle pain.

On private outpatient treatment in June 2004, the veteran 
complained of ankle pain.  Physical examination showed a full 
range of motion in the extremities.  The assessment included 
chronic ankle pain consistent with degenerative joint 
disease/osteoarthritis on the right side and normal on the 
left side.

The veteran complained of sharp and throbbing bilateral ankle 
pain on VA outpatient treatment in June 2005.  Objective 
examination showed bilateral foot pronation, a limp favoring 
the right side, mild ankle swelling below the right lateral 
malleolus, and tenderness to palpation below the lateral and 
medial malleolus.  Passive range of motion resulted in 
decreased flexion with pain over the Achilles insertion and 
lateral malleolus and pain with eversion.  The assessment was 
persistent bilateral ankle pain status-post right ankle 
fracture in 1988.

On VA outpatient treatment in August 2005, x-rays of the 
veteran's right ankle showed mild osteoarthritis.  Following 
VA outpatient treatment in October 2005, the assessment was 
plantar fasciitis and a possible chronic tear of the right 
anterior talofibular ligament secondary to prior injuries.

The veteran complained of right ankle pain on VA outpatient 
treatment in December 2005.  He reported fracturing his right 
ankle during boot camp in 1988 and constant pain since that 
injury.  Physical examination showed that the veteran's right 
lateral sub malleolus not swollen or tender to palpation as 
it had been in the past and weak right ankle pain on passive 
range of motion.  The assessment included right ankle pain 
and right plantar fascia pain.

On VA examination in February 2007, the veteran complained of 
daily ankle swelling.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran reported fracturing his right ankle during active 
service.  Physical examination of the ankles showed no 
swelling, deformity, effusion, or intraarticular crepitation, 
a full range of motion on dorsiflexion, 20 degrees of 
extension on the right, 25 degrees of extension on the left, 
60 degrees of plantar flexion bilaterally without discomfort, 
no instability of the ankles with passive inversion of 
20 degrees bilaterally and eversion of 10 degrees bilaterally 
without pain.  X-rays of the right ankle were normal.  X-rays 
of the left ankle were consistent with old trauma.  The VA 
examiner stated that, although the veteran reported 
sustaining a right ankle fracture during service, his x-rays 
showed no evidence of fracture residuals.  The VA examiner 
noted that the veteran experienced pain on prolonged standing 
or walking but there was no indication of instability, 
incoordination, or weakness.  Fatigability and lack of 
endurance appeared to be secondary factors as well.  The 
diagnoses were chronic sprain of the left ankle with 
residuals of medial ligament injury and chronic sprain of the 
right ankle.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating greater than 10 percent for a left ankle disability.  
Although the veteran was treated for left ankle sprain in 
December 1994 during active service, this condition was 
resolved at his separation physical examination in September 
1997 which showed a normal ankle and no history of ankle 
problems.  The post-service medical evidence shows that the 
veteran experiences, at most, moderately painful limitation 
of motion in the left ankle.  Although the VA examiner 
concluded in July 2002 that the veteran's left ankle showed 
"a very significant decrease" in range of motion, 
subsequent VA outpatient treatment in June 2004 showed a full 
range of motion and a normal left ankle.  Finally, on VA 
examination in February 2007, there was no left ankle 
swelling, deformity, or crepitus, and there was a full range 
of motion on left ankle dorsiflexion and no instability.  
Applying the DeLuca factors, the VA examiner determined that 
the veteran experienced left ankle pain on prolonged standing 
or walking; there was no instability, incoordination, or 
weakness, however, and fatigability and lack of endurance 
were only secondary factors.  There is no objective evidence 
that the veteran's limitation of motion of the left ankle is 
markedly disabling.  See 38 C.F.R. § 4.71a, DC 5271 (2007).  
Accordingly, the Board finds that an initial rating greater 
than 10 percent for a left ankle disability is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to an initial 
rating greater than 10 percent for a right ankle disability.  
Although the veteran has contended that he fractured his 
right ankle during active service, a review of the veteran's 
available service medical records shows no complaints of or 
treatment for a right ankle disability during active service.  
After reviewing the veteran's claims file, including his 
service medical records, the VA examiner concluded in July 
2002 that the veteran's recollection of a right ankle 
fracture in 1987 was not substantiated by his available 
service medical records.  X-rays of the veteran's ankles in 
July 2002 were normal.  There was a "very significant 
decrease" in the range of motion of the right ankle, and the 
VA examiner diagnosed an old right ankle fracture with 
chronic ankle pain.  The veteran received regular post-
service outpatient treatment for his complaints of chronic 
ankle pain.  In August 2005, x-rays of the veteran's right 
ankle showed mild osteoarthritis.  In October 2005, the 
assessment included a possible chronic tear of the right 
anterior talofibular ligament secondary to prior injuries.  
On VA examination in February 2007, there was no right ankle 
swelling, deformity, or crepitus, and a full range of motion 
on right ankle dorsiflexion and no instability.  Applying the 
DeLuca factors, the VA examiner determined that the veteran 
experienced right ankle pain on prolonged standing or 
walking; there was no instability, incoordination, or 
weakness, however, and fatigability and lack of endurance 
were only secondary factors.  There is no objective evidence 
that the veteran's limitation of motion of the right ankle is 
markedly disabling.  See 38 C.F.R. § 4.71a, DC 5271 (2007).  
Accordingly, the Board finds that an initial rating greater 
than 10 percent for a right ankle disability is not 
warranted.

The veteran contends that he is entitled to a higher initial 
rating for his service-connected deviated nasal septum, 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.97, DC 6502.  See 38 C.F.R. § 4.97, DC 6502 (2007).

An evaluation of 10 percent disabling is available under 
DC 6502 for a deviated nasal septum (traumatic only) with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  Id.

A review of the veteran's service medical records indicates 
that he was hit in the nose with a hard object in October 
1990.  Objective examination showed edema to the nasal bridge 
and to the left periorbital region (inferior), some 
ecchymosis, normal extraocular movements, and a possible 
deformity to the nasal bone on palpation.  The assessment was 
a possible nasal fracture.

In November 1990, it was noted that the veteran was status-
post nasal fracture 7 days earlier.  Physical examination 
showed a depressed left nasal bone.  Under local anesthesia, 
the depressed nasal bone was elevated and a splint was 
applied.  As noted, the veteran denied any medical history 
and clinical evaluation was normal on periodic physical 
examination in April 1994 and at his separation physical 
examination in September 1997.

The post-service medical evidence shows that, on VA 
examination in July 2002, the veteran complained of minimal 
difficulty breathing through his nose.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records, and noted that these records substantiated a 
diagnosis of a nasal fracture.  The veteran denied any 
purulent discharge, dyspnea on exertion, speech impairment, 
or sinusitis.  Physical examination showed a 70 percent nasal 
obstruction bilaterally.  The veteran reported that he had 
lost time from work due to headaches.  The impressions 
included an old fracture of the nasal bones and rule-out 
sinusitis.

VA x-rays of the veteran's sinuses in December 2003 showed a 
post-fracture deformity at the distal third of the left nasal 
bone and extensive aeration of the frontal sinuses.

A computerized tomography (CT) scan of the veteran's sinuses 
in May 2004 showed mucosal thickening and obstruction of the 
right osteomeatal unit and otherwise unremarkable nasal 
sinuses.

On VA examination in January 2005, the VA examiner reviewed 
the veteran's claims file, including his service medical 
records.  The veteran's history included an in-service nasal 
fracture and subsequent diagnosis of a deviated nasal septum.  
Physical examination showed a slightly deviated nasal septum.  
The diagnoses included deviated nasal septum.

On VA examination in February 2007, the veteran's complaints 
included nasal congestion.  He reported an in-service nasal 
fracture and denied any history of purulent discharge, 
dyspnea on exertion, speech impairment, or chronic sinusitis.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  X-rays of the veteran's sinuses 
were normal.  The VA examiner stated that the veteran's 
complaint of persistent nasal obstruction was not secondary 
to his service-connected deviated nasal septum.  The 
diagnoses included status-post nasal trauma/fracture in 1990, 
with subsequent surgical correction of nasal obstruction in 
April 2006.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 10 percent for a deviated nasal septum.  The veteran 
fractured his nose during active service and was diagnosed 
subsequently with a deviated nasal septum as a result of this 
in-service injury.  It appears that the veteran's deviated 
nasal septum was evaluated as 10 percent disabling, which is 
the maximum rating under DC 6502, based on the July 2002 VA 
examination which showed a 70 percent nasal obstruction 
bilaterally.  See 38 C.F.R. § 4.97, DC 6502 (2007).  

There also is no objective medical evidence in the post-
service medical records that the veteran is entitled to a 
higher initial rating for his service-connected deviated 
nasal septum on an extraschedular basis.  See 38 C.F.R. 
§ 3.321 (2007).  The Board notes that the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations has been considered whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including 38 C.F.R. 
§ 3.321(b)(1).  The evidence of record, however, does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  
It appears that the veteran has been employed throughout the 
pendency of this appeal.  In July 2002, the veteran reported 
that he had lost about 25 percent of his work time due to 
headaches.  There has been no showing by the veteran that his 
service-connected deviated nasal septum has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  Thus, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Absent evidence supporting 
entitlement to a higher initial rating than 10 percent, 
including on an extraschedular basis, for a deviated nasal 
septum, this claim is denied.

The veteran further contends that he is entitled to a higher 
initial rating for his service-connected headaches.

The veteran's service-connected headaches are evaluated as 
30 percent disabling by analogy to 38 C.F.R. § 4.124a, 
DC 8045-8100 (brain disease due to trauma-migraines).  See 
38 C.F.R. § 4.124a, DC 8045-8100 (2007).

Under DC 8045, brain disease due to trauma is evaluated based 
on purely neurological disabilities or purely subjective 
complaints.  As relevant to the veteran's claim, purely 
neurological disabilities following trauma to the brain will 
be rated under the diagnostic codes specific dealing with 
such disabilities with citation of a hyphenated diagnostic 
code.  See 38 C.F.R. § 4.124a, DC 8045 (2007).  

In this case, the veteran's headaches are evaluated under 
DC 8100 (migraines).  See 38 C.F.R. § 4.124a, DC 8100 (2007).  
A 30 percent rating is available under DC 8100 for migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A maximum 
50 percent rating is available under DC 8100 for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.

On VA examination in July 2002, the veteran complained of 
severe headaches which occurred between the eyes.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  This examiner stated that the 
veteran's headache "sounds as though it might be ethmoid 
sinusitis."  This examiner also stated that the veteran's 
headaches occurred intermittently, were moderately severe, 
and lasted anywhere from several hours to a full day.  The 
veteran had no known functional impairment from his 
headaches.  There were no significant additional limitations 
during flare-ups of his headaches.  The veteran also reported 
that he had lost approximately 25 percent of his work time to 
headaches.

In March 2004, the veteran complained of chronic headaches.  
His history included "stabbing" headaches beginning 1 month 
after experiencing head trauma during active service.  He 
experienced a baseline 5/10 headache throughout the day with 
an "intense" and "throbbing" 10/10 exacerbations localized 
to the nasal bridge.  These exacerbations occurred 2-3 times 
per week.  The veteran also reported bi-temporal headaches 
radiating forward to the nasal bridge and associated with 
bilateral "white flashes" in his visual fields.  He missed 
approximately 1 day of work per month secondary to his 
headaches.  He denied nasal or ocular pain, rhinorrhea, 
photophobia, or phonophobia.  He also experienced occasional 
morning headaches upon waking.  Objective examination showed 
20/20 vision bilaterally and intact peripheral vision. 

The veteran complained of headaches on VA outpatient 
treatment in April 2004.  The VA examiner stated that the 
veteran's reported throbbing pain and associated visual 
changes "most suggestive of migraine etiology."  The 
assessment included chronic headache, status-post head 
trauma, most likely atypical migraine.

In June 2004, the veteran reported experiencing about 
3 severe headaches per month with other smaller headaches 
interspersed.  The impression was likely migraines.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 30 percent for headaches.  Although the veteran was not 
treated for headaches during active service, he received 
regular outpatient treatment for his headaches beginning in 
2002.  It appears that the current 30 percent rating was 
assigned to the veteran's service-connected headaches based 
on his reporting in March 2004 that severe exacerbations of 
his headaches occurred 2-3 times per month associated with 
photophobia and he experienced constant headaches, causing 
him to miss about 1 day of work per month.  However, there is 
no objective medical evidence in the veteran's post-service 
medical records that his service-connected headaches are 
manifested by very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability such that a higher initial rating of 
50 percent is warranted under DC 8045-8100.  See 38 C.F.R. 
§ 4.124a, DC 8045-8100 (2007).  Accordingly, the Board finds 
that an initial rating greater than 30 percent for headaches 
is not warranted.

In adjudicating the veteran's higher initial rating claims, 
the Board finds that there is no evidence that the veteran's 
left ankle disability, right ankle disability, deviated nasal 
septum, or headaches should be increased for any other 
separate period based on the facts found throughout the 
appeal period.  The evidence of record from the day the 
veteran filed the claims to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any time within the appeal period.

The veteran also contends that he incurred sleep apnea during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted elsewhere, the veteran's enlistment physical 
examination is not available for review.  The veteran was not 
treated for sleep apnea during active service.  He denied any 
medical history of trouble sleeping at his separation 
physical examination and clinical evaluation was completely 
normal.

The post-service medical evidence shows that, following a VA 
sleep study in May 2004, the impression was moderate 
obstructive sleep apnea syndrome.

On VA examination in January 2005, the veteran complained of 
daytime sleepiness and worsening snoring.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records and VA medical records.  The veteran's May 
2004 sleep study was reviewed.  The VA examiner opined that 
it was less likely than not that the veteran's obstructive 
sleep apnea was caused by or a result of his deviated nasal 
septum.  She stated that sleep apnea was rarely a result of 
nasal obstruction alone but resulted from a multitude of 
upper airway restrictions and tissue collapse.  She also 
opined that it was more likely that the veteran's obstructive 
sleep apnea was due to a more recent weight gain and 
lifestyle changes.  The diagnoses included obstructive sleep 
apnea.

In a March 2005 letter, J.S.L, M.D. (Dr. J.S.L.), a VA 
examiner, stated that the veteran had reported to him that, 
following an in-service nasal fracture, he began snoring 
heavily and his bunk mates often complained of his disruptive 
snoring.  The veteran also complained of excessive daytime 
somnolence and needing to nap during the day.  Dr. J.S.L. 
stated that it was not unusual for someone with obstructive 
sleep apnea to have this disease for 10 years before 
presenting for treatment and a broken nose, although not a 
direct cause of sleep apnea, can pre-dispose someone to 
having sleep apnea.  

On VA outpatient treatment in June 2005, the veteran 
complained of sleepiness and reported that his wife 
complained about his loud snoring.  Objective examination 
showed that he appeared tired and was dozing in the waiting 
area.  The impressions included moderate obstructive sleep 
apnea.

In an April 2005 opinion, M.M., M.D. (Dr. M.M.), stated that 
the veteran had suffered from sleep apnea for at least 
10 years.  "Due to the mechanism of sleep apnea, any nasal 
destruction from trauma and/or growths affecting the air flow 
throughout any portion of the upper respiratory can be a 
contributing factor in the sleep apnea mechanism."

The veteran testified credibly at his April 2006 
videoconference Board hearing that he had experienced daytime 
and nighttime sleepiness and increased snoring in recent 
years.

On VA examination in February 2007, the veteran reported 
that, as a result of his in-service nasal fracture, he 
experienced difficulty with restorative sleep.  He suspected 
that his diagnosis of sleep apnea was a result of his in-
service nasal fracture.  The VA examiner opined that the 
veteran's sleep apnea was not secondary to his service-
connected deviated nasal septum because sleep apnea results 
from pharyngeal narrowing and was not secondary to a nasal 
septum injury.  The assessment included sleep apnea.

In a November 2007 opinion, Dr. J.S.L. stated that he had 
reviewed the veteran's claims file, including his service 
medical records and VA medical records.  Dr. J.S.L. 
determined that, based on the veteran's clinical presentation 
of disruptive snoring, severe excessive daytime somnolence, 
and a fractured nose, the veteran developed obstructive sleep 
apnea during active service which was not diagnosed until 
2004.

The Board finds that the preponderance of the evidence 
supports service connection for sleep apnea.  Although the 
veteran was not treated for sleep apnea during active 
service, he has reported consistently to his post-service VA 
treating physicians that he experienced excessive daytime 
somnolence and his bunk mates complained about his loud 
snoring after he fractured his nose during service.  The 
post-service medical evidence clearly indicates that the 
veteran's currently diagnosed sleep apnea is not secondary to 
his service-connected deviated nasal septum.  However, 
neither of the VA examiners who ruled out a medical nexus 
relationship between the veteran's service-connected deviated 
nasal septum and his currently diagnosed sleep apnea opined 
whether sleep apnea was related to active service.  By 
contrast, Dr. J.S.L. stated in March 2005 that a broken nose, 
although not a direct cause of sleep apnea, could have 
predisposed the veteran to developing sleep apnea after 
service.  Dr. M.M. concluded in April 2005 that the veteran's 
well-documented in-service nasal fracture could have 
contributed to his developing sleep apnea after service.  
More importantly, after reviewing the veteran's complete 
claims file, Dr. J.S.L. determined in November 2007 that the 
veteran had developed obstructive sleep apnea during active 
service which was not diagnosed until several years after 
service separation.  Thus, and after resolving any reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for sleep apnea is warranted.


ORDER

Entitlement to an initial rating greater than 10 percent for 
a left ankle disability is denied.

Entitlement to an initial rating greater than 10 percent for 
a right ankle disability is denied.

Entitlement to an initial rating greater than 10 percent, 
including on an extraschedular basis, for a deviated nasal 
septum is denied.

Entitlement to an initial rating greater than 30 percent for 
headaches is denied.

Service connection for sleep apnea is granted.


REMAND

As noted in the Introduction, in a September 2007 rating 
decision, the RO granted service connection for alopecia, 
assigning a zero percent rating effective April 20, 2001.  
This decision was issued to the veteran and his service 
representative in November 2007 and constituted a complete 
grant of benefits on the issue of service connection for 
alopecia.  The veteran disagreed with the initial rating 
assigned to his service-connected alopecia in a statement 
date-stamped as received at the RO on December 21, 2007.  A 
Statement of the Case (SOC) on this issue is not of record.  
Where a claimant files a notice of disagreement and the RO 
has not issued an SOC, the issue must be remanded to the RO 
for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The veteran and his service representative 
should be furnished an appropriate 
statement of the case (SOC) and furnished 
notice of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal as to the issue of 
entitlement to an initial compensable 
rating for alopecia. The case should be 
returned to the Board for appellate review 
only if he files a timely substantive 
appeal on this issue. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


